NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                AUTOLIV ASP, INC.,
                    Appellant

                           v.

  HYUNDAI MOBIS CO., LTD, MOBIS ALABAMA,
                   L.L.C.,
                  Appellees
           ______________________

                      2016-1895
                ______________________

     Appeal from United States Patent and Trademark Of-
fice, Patent Trial and Appeal Board in Inter Partes Re-
view No. IPR2014-01006.
                 ______________________

                Decided: April 24, 2017
                ______________________

   WESLEY ACHEY, Alston & Bird LLP, Atlanta, GA, ar-
gued for appellant.  Also represented by KEITH E.
BROYLES, PAMELA H. COUNCILL.

    PAUL WHITFIELD HUGHES, Mayer Brown LLP, Wash-
ington, DC, argued for appellees. Also represented by
ANDREW JOHN PINCUS, JONATHAN WEINBERG.
                ______________________
2                   AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.



Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
     Autoliv ASP, Inc. appeals from a final decision of the
Patent Trial and Appeal Board finding that claims 1–3, 6,
20–22, 25–30, 33–37, and 40 of U.S. Patent No. 7,614,653
are obvious in light of the prior art. Because substantial
evidence does not support the Board’s conclusion as to
claims 26–27, 33–37, and 40, we reverse-in-part and
affirm-in-part.
                              I
    Autoliv owns the ’653 patent, titled “Pre-Folded Air-
bag Cushion with Optional Venting for Out-of-Position
Conditions.” Airbags are well-known safety instruments
that are used to protect a front-seat passenger in the case
of a car accident. If the passenger is sitting in the correct
position and wearing her seatbelt, the airbag fully deploys
and the occupant only contacts the airbag after full infla-
tion. But an occupant who is out of position (e.g., a child,
a baby in a rear-facing car seat, or an adult leaning
forward) may contact an airbag as it is rapidly inflating at
full force, leading to severe injury or death. The ’653
patent discloses “an airbag cushion that responds to an
occupant’s position and vents accordingly to avoid exces-
sive deploying impact.” J.A. 58 at 3:5–7.
AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.                    3



    All of the ’653 patent’s claims include at least one se-
lectively closeable vent that is designed to vent excess gas
when an occupant is out of position. As depicted in Fig-
ures 2A–2C, the vent (150) is controlled by a cord (170)
attached to a front portion of the airbag cushion, close to
the occupant.




    Under normal operation, as the airbag cushion in-
flates, the cord pulls taut and closes the vent. When the
occupant is out of position, the cord remains slack and the
closeable vent remains open, permitting rapid release of
excess gas through the closeable vent.
   Figures 3C and 4C illustrate the difference between
normal and obstructed airbag deployment.




    In Figure 3C, the occupant (30) is in proper position,
allowing the cords (150a, 150b) to fully extend and close
the closeable vents (160a, 160b). In Figure 4C, the occu-
4                   AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.



pant is out of position, causing the cords to remain slack
and air to escape from the closeable vents.
    The Board found that claims 1–3, 6, 20–22, 25–30, 33–
37, and 40 are obvious based on the prior art. Autoliv
appeals.    We have jurisdiction under 28 U.S.C. §
1295(a)(1) (2012).
                             II
     We review the Board’s legal conclusions de novo and
its factual findings for substantial evidence. Rambus Inc.
v. Rea, 731 F.3d 1248, 1251 (Fed. Cir. 2013). Obviousness
is a legal question based on underlying factual determina-
tions. Id. at 1251–52.
                             A
    On appeal, Autoliv first challenges the Board’s obvi-
ousness findings for claims 27, 34, and 40, which require
a fixed vent (160) that is “adapted to vent gas during
airbag deployment with and without obstruction.” J.A. 62
at 12:11–12. The specification states that the fixed vents
provide “consistent venting” and “are not restricted by an
occupant’s position.” J.A. 59 at 6:4–6.
    The Board found that the “fixed vent” limitation is
disclosed by Paragraph 70 of Tajima (Japanese Patent
Pub. No. JP2003-137060). Paragraph 70 of Tajima de-
scribes how gas can be exhausted from the airbag’s fixed
side vents even “when there is interference” with an out-
of-position occupant. J.A. 669 at [0070]. Paragraph 71,
however, explains that in some circumstances, interfer-
ence can prevent the airbag folds from fully releasing. In
this situation, the folds prevent “the gross opening” of the
fixed side vents. J.A. 670 at [0071]. For this reason,
Tajima also discloses an auxiliary vent located at the top
of the airbag. J.A. 670 at [0072]. Mobis’s expert, Ms.
Balavich, agreed that Tajima discloses a situation in
which the fixed side vents are blocked “when the airbag is
AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.                     5



deploying with obstruction.”     J.A. 1444–46 at 414:12–
414:10.
    Nevertheless, the Board concluded that Paragraph 71
of Tajima only “discusses the disadvantage of an airbag
having only fixed vents, without a closeable vent.” J.A. 31
(emphasis in original). Substantial evidence does not
support this conclusion. Paragraph 71 explains that the
auxiliary vent is needed precisely because the fixed side
vents may fail to vent during obstructed deployment. The
addition of the auxiliary vent does not overcome the
deficiency in the fixed side vents, i.e., that they may not
cease venting when obstructed.
    Further, Ms. Balavich agreed with Autoliv’s interpre-
tation of Paragraph 71, and no evidence suggests an
alternative reading of the passage. Because Tajima’s
fixed vents do not “provide consistent venting” that is “not
restricted by an occupant’s position,” the Board erred in
finding that Tajima discloses the claimed “fixed vents”
limitation.
                             B
    Autoliv also challenges the Board’s obviousness find-
ings as to claims 26, 33, 35–37, and 40, which recite a
diffuser (130) that is “configured to re-direct inflation gas
to the closeable vent from an inflator such that the gas
rapidly exits the inflatable airbag cushion via the closea-
ble vent when deployment of the airbag is obstructed.”
J.A. 62 at 12:6–9.
    Autoliv argues that the principles of fluid dynamics
require the claimed diffuser to have a specific configura-
tion relative to the closeable vents. The Board instead
found that “[n]othing in the claims requires the gas flows
directly in a straight path from the diffuser to the closea-
ble vents, much less requires a particular location of the
closeable vents. . . .” J.A. 34 (emphasis in original). We
agree. The ’653 patent’s claimed diffuser requires only
6                   AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.



that the diffuser enables gas to rapidly exit via the close-
able side vents. The Board correctly rejected Autoliv’s
attempt to import limitations from a preferred embodi-
ment into the claims.
    We disagree, however, with the Board’s conclusion
that Tajima discloses the claimed diffuser. Tajima’s
diffuser redirects “the gas flow to the left and right sides
of the airbag.” J.A. 35. The side vents, however, are
“separated from the vicinity of [the diffuser] in order to
prevent the destruction thereof after the complete expan-
sion of the airbag. . . .” J.A. 670 at [0071]. This suggests
that Tajima’s diffuser does not direct gas to rapidly exit
the side vents, as required by the ’653 patent. Rather,
Tajima focuses on redistributing gas to ensure smooth
deployment of the airbag. J.A. 667 at [0035]; J.A. 669 at
[0070]. Thus, the record does not contain substantial
evidence showing that Tajima’s diffuser redirects gas to
rapidly exit the side vents, or that a person of ordinary
skill in the art would have altered Tajima’s diffuser to
obtain this claimed result. Therefore, the Board erred in
finding the “diffuser” limitation obvious.
                             C
    Finally, Autoliv challenges the Board’s obviousness
decision as to claims 1–3, 6, 20–22, 25, and 28–30, which
recite a releasable temporary holding feature that holds
the folds of the airbag cushion membrane in place before
deployment. J.A. 61 at 10:23–26. The Board adopted
Autoliv’s proposed construction for a “releasable tempo-
rary holding feature,” finding that it is “a device with
sufficient structure for holding a fold of the airbag cushion
in place during shipping, handling, and storing, until the
airbag is deployed and inflated.” J.A. 10.
    Autoliv does not contest the Board’s construction, but
nonetheless argues that “the releasable temporary hold-
ing feature is understood in the specification as creating a
temporary bond between two portions of an airbag’s
AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.                   7



‘cushion membrane’ in order to create a fold.” Appellant’s
Br. at 38. Autoliv cannot seek to narrow the application
of its preferred construction at this stage. The Board
found that “[n]othing in the claims requires the releasable
temporary holding feature to be directly on the particular
fold” and “decline[d] to import improperly a limitation
from a preferred embodiment into the claims.” J.A. 26–
27. The Board did not err in reaching this conclusion.
The claims require only that the releasable temporary
holding feature hold the airbag fold in place.
    Based on the Board’s claim construction, the prior art
references disclose this claim limitation. The airbag case
disclosed in Inoue (JP Patent Pub. No. H05-85295) holds
the folds in the airbag cushion in place. J.A. 592 at
[0016]–[0017]; J.A. 597 at Fig. 3. Pinsenschaum (U.S.
Patent Pub. No. 2004/0012179) and Wolanin (U.S. Patent
No. 5,280,953) disclose using releasable stitching to
ensure the closable vents remain open until deployment.
J.A. 622 at [0055]–[0059]; J.A. 633 at 3:6–21. Substantial
evidence supports the Board’s conclusion that “it would
have been obvious to apply the releasable stitching of
Pinsenschaum or Wolanin to the fold in Inoue’s airbag
cushion. . . .” J.A. 23. The evidence also supports the
Board’s finding that Seymour (U.S. Patent No. 5,772,239)
would encourage this substitution. Seymour discloses
holding a folded airbag in place with a fabric envelope
that has tear tabs or a tear seam. J.A. 660 at 3:59–4:12.
Both tear tabs and a tear seam are releasable temporary
holding features. Seymour also explains that using a
fabric envelope with tear tabs or a tear seam results in a
smaller, lighter, more cost-effective airbag module. J.A.
659 at 2:9–15; 2:42–48. The Board did not err in finding
this limitation disclosed by the prior art.
                            III
   Because substantial evidence does not support the
Board’s finding that Tajima renders obvious the “fixed
8                  AUTOLIV ASP, INC. V. HYUNDAI MOBIS CO.



vent” and “diffuser” limitations, we reverse the Board’s
obviousness findings as to claims 26–27, 33–37, and 40.
Because the prior art discloses the “releasable temporary
holding feature,” we affirm the Board’s decision with
regards to claims 1–3, 6, 20–22, 25, and 28–30.
    AFFIRMED-IN-PART AND REVERSED-IN PART
     No costs.